     Case 2:19-cv-02569 Document 1 Filed 04/04/19 Page 1 of 6 Page ID #:1




1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
2    Scott A. Burroughs (SBN 235718)
3
     scott@donigerlawfirm.com
     Frank Gregory Casella (SBN 301494)
4    fcasella@donigerlawfirm.com
5
     DONIGER/BURROUGHS
     603 Rose Avenue
6    Venice California 90291
7
     Telephone: (310) 590-1820

8    Attorneys for Plaintiff
9

10
                           UNITED STATES DISTRICT COURT

11
                         CENTRAL DISTRICT OF CALIFORNIA

12   VICTOR ELIAS, an individual,                    Case No.:
13
     Plaintiff,                                         PLAINTIFF’S COMPLAINT FOR
14                                                      COPYRIGHT INFRINGEMENT
15   v.
                                                         Jury Trial Demanded
16   BUZZFEED, INC., a Delaware Corporation;
17   and DOES 1 through 10,

18   Defendants.
19

20          VICTOR ELIAS, by and through his undersigned attorneys, hereby prays to
21   this honorable Court for relief based on the following:
22                             JURISDICTION AND VENUE
23          1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
24   seq.
25          2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338
26   (a) and (b).
27
                                                1
28                                          COMPLAINT
     Case 2:19-cv-02569 Document 1 Filed 04/04/19 Page 2 of 6 Page ID #:2




1          3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a)
2    in that this is the judicial district in which a substantial part of the acts and omissions
3    giving rise to the claims occurred.
4                                           PARTIES
5          4. Plaintiff VICTOR ELIAS (“ELIAS”) is an individual residing in Happy
6    Valley, Oregon.
7          5. Plaintiff is informed and believes and thereon alleges that Defendant
8    BUZZFEED, INC. (“BUZZFEED”), is a Delaware Corporation with a principal
9    office at 608 Main St, Venice, California 90291, and is the owner of the websites at
10   www.buzzfeed.com and img.buzzfeed.com.
11         6. Plaintiff is informed and believes and thereon alleges that Defendants
12   DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
13   Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
14   or have engaged in one or more of the wrongful practices alleged herein. The true
15   names, whether corporate, individual or otherwise, of Defendants 1 through 10,
16   inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
17   by such fictitious names, and will seek leave to amend this Complaint to show their
18   true names and capacities when same have been ascertained.
19         7. Plaintiff is informed and believes and thereon alleges that at all times
20   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
21   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
22   at all times acting within the scope of such agency, affiliation, alter-ego relationship
23   and/or employment; and actively participated in or subsequently ratified and/or
24   adopted each of the acts or conduct alleged, with full knowledge of all the facts and
25   circumstances, including, but not limited to, full knowledge of each violation of
26   Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
27
                                                 2
28                                           COMPLAINT
     Case 2:19-cv-02569 Document 1 Filed 04/04/19 Page 3 of 6 Page ID #:3




1                  CLAIMS RELATED TO SUBJECT PHOTOGRAPH
2         8. Plaintiff ELIAS owns an original photograph entitled “IMG-393241-
3    029364” (the “Subject Photograph”) that was registered with the United States
4    Copyright Office on June 16, 2013 with the Registration Number VA 1-864-729.
5    Plaintiff is the sole owner of the exclusive rights of the Subject Photograph.
6         9. Plaintiff is informed and believes and thereon alleges that following its
7    publication and display of the Subject Photograph, BUZZFEED, DOE Defendants,
8    and each of them used the Subject Photograph without Plaintiff’s authorization for
9    commercial purposes in various ways, including, but not limited to, the use on
10   websites such as www.buzzfeed.com and img.buzzfeed.com.
11        10. An image of the Subject Photograph and a screen capture of Defendant’s
12   website with the Subject Photograph embedded are set forth hereinbelow:
13                                   Subject Photograph
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                3
28                                         COMPLAINT
     Case 2:19-cv-02569 Document 1 Filed 04/04/19 Page 4 of 6 Page ID #:4




1                                       Screen Capture
2

3

4

5

6

7

8

9

10

11

12

13

14                              FIRST CLAIM FOR RELIEF
15            (For Copyright Infringement - Against All Defendants, and Each)
16        11. Plaintiff repeats, realleges and incorporates herein by reference as though
17   fully set forth the allegations contained in the preceding paragraphs of this
18   Complaint.
19        12. Plaintiff is informed and believes and thereon alleges that Defendants, and
20   each of them, had access to the Subject Photograph including, without limitation,
21   through Plaintiff’s website and social media accounts or viewing the Subject
22   Photograph on third-party websites (e.g., Tumblr, Pinterest, etc.).
23        13. Plaintiff is informed and believes and thereon alleges that Defendants, and
24   each of them, used and distributed images of the Subject Photograph, and exploited
25   said images in multiple website posts without Plaintiff’s authorization or consent.
26        14. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
27   suffered damages in an amount to be established at trial.
                                                4
28                                          COMPLAINT
     Case 2:19-cv-02569 Document 1 Filed 04/04/19 Page 5 of 6 Page ID #:5




1          15. Due to Defendants’, and each of their, acts of copyright infringement as
2    alleged herein, Defendants, and each of them, have obtained profits they would not
3    otherwise have realized but for their infringement of the Subject Photograph. As
4    such, Plaintiff is entitled to disgorgement of Defendants’, and each of their, profits
5    attributable to the infringement of the Subject Photograph in an amount to be
6    established at trial.
7          16. Plaintiff is informed and believes and thereon alleges that Defendants, and
8    each of them, have committed copyright infringement with actual or constructive
9    knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
10   and continue to be, willful, intentional and malicious.
11                                  PRAYER FOR RELIEF
12         Wherefore, Plaintiff prays for judgment as follows:
13             a. That Defendants—each of them—and their respective agents and
14                servants be enjoined from importing, manufacturing, distributing,
15                offering for sale, selling or otherwise trafficking in any product that
16                infringes Plaintiff’s copyrights in the Subject Photograph;
17             b. That Plaintiff be awarded all profits of Defendants, and each of them,
18                plus all losses of Plaintiff, the exact sum to be proven at the time of trial,
19                or, if elected before final judgment, statutory damages as available under
20                the Copyright Act, 17 U.S.C. § 101 et seq.;
21             c. That Plaintiff be awarded its attorneys’ fees as available under the
22                Copyright Act U.S.C. § 101 et seq.;
23             d. That Plaintiff be awarded pre-judgment interest as allowed by law;
24             e. That Plaintiff be awarded the costs of this action; and
25             f. That Plaintiff be awarded such further legal and equitable relief as the
26                Court deems proper.
27                //
                                                 5
28                                           COMPLAINT
     Case 2:19-cv-02569 Document 1 Filed 04/04/19 Page 6 of 6 Page ID #:6




1          Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
2    38 and the 7th Amendment to the United States Constitution.
3
     Dated: April 4, 2019                   DONIGER/BURROUGHS
4

5
                                            By:       /s/ Stephen M. Doniger
                                                      Stephen M. Doniger, Esq.
6                                                     Frank Gregory Casella, Esq.
7
                                                      Attorneys for Plaintiff

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                  6
28                                          COMPLAINT
